      Case 2:20-cv-00423-TLN-CKD Document 16 Filed 08/07/20 Page 1 of 2


DAVID YEREMIAN & ASSOCIATES, INC.
David Yeremian (SBN 226337)
david@yeremianlaw.com
Roman Shkodnik (SBN 276295)
roman@yeremianlaw.com
535 N. Brand Blvd., Suite 705
Glendale, California 91203
Telephone: (818) 230-8380
Facsimile: (818) 230-0308

Attorneys for Plaintiff RUDY SANDOVAL,
on behalf of himself and others similarly situated

Joseph C. Liburt (SBN 155507)
jliburt@orrick.com
ORRICK, HERRINGTON & SUTCLIFFE LLP
1000 Marsh Road
Menlo Park, CA 94025-1015
Telephone: (650) 614-7400
Facsimile: (650) 614-7401

Katie E. Briscoe (SBN 287629)
kbriscoe@orrick.com
Alexandra Guerra (SBN 319412)
aguerra@orrick.com
ORRICK, HERRINGTON & SUTCLIFFE LLP
400 Capitol Mall, Suite 3000
Sacramento, CA 95814-4497
Telephone: (916)447-9200
Facsimile: (916)329-4900 Attorneys for Defendant US FOODS INC.



                                   UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF CALIFORNIA




RUDY SANDOVAL, on behalf of himself and              Case No. 2:20-cv-00423-TLN-CKD
others similarly situated,
                                                     ORDER
                      Plaintiff,

       vs.
                                                      Judge:         Troy L. Nunley
                                                      Courtroom:     2
US FOODS, INC. dba US FOODSERVICE, INC.,
a Delaware Corporation; and DOES 1 through 50,
inclusive,
       Case 2:20-cv-00423-TLN-CKD Document 16 Filed 08/07/20 Page 2 of 2


                                                ORDER



       The Court has considered the Joint Stipulation and Request to Remand Action to San Joaquin

County Superior Court (“Joint Stipulation”) filed by Plaintiff Rudy Sandoval (“Plaintiff”), on behalf of

himself and all other similarly situated employees of Defendant US Foods, Inc. (“Defendant”)

(collectively, “the Parties”) and Defendant. Having reviewed the aforementioned stipulation, and with

good cause appearing, it is hereby ORDERED that:

       1.      The Parties’ Joint Stipulation is GRANTED and the Court hereby remands this Action

(ED Cal. Case No. 2:20-cv-00423-TLN-CKD) in its entirety to San Joaquin County Superior Court for
all further proceedings;

       2.      Each party shall bear its own attorneys’ fees and costs with respect to the removal and

subsequent remand of this Action.

       IT IS SO ORDERED.

IT IS SO ORDERED:


Dated: August 6, 2020
                                                            Troy L. Nunley
                                                            United States District Judge




                                                   2
